Case 0:20-cv-60380-RKA Document 24 Entered on FLSD Docket 06/04/2020 Page 1 of 10



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-60380-CIV-ALTMAN/Hunt

  DANIEL CHARLONG,

         Plaintiff,
  v.

  HOME DEPOT USA, INC.,

        Defendant.
  ________________________________/

                                               ORDER

  Before the Hon. Roy K. Altman:

         The Plaintiff slipped and fell in the Defendant’s store and then sued the Defendant in state

  court. The Defendant had 30 days from the day on which it was served to remove the case to

  federal court. But the Defendant did not actually file its Notice of Removal until the 31st day. So,

  the Plaintiff filed a Motion to Remand, see [ECF No. 4] (the “Motion”),1 which—after careful

  review—the Court now GRANTS.

                                            THE FACTS

         The Plaintiff, Daniel Charlong (“Charlong”), sued the Defendant, Home Depot, U.S.A.,

  Inc. (“Home Depot”), in state court, alleging that he slipped and fell on a “liquid substance” at a

  Home Depot garden center. See Compl. [ECF No. 1-1] ¶ 8. Charlong served Home Depot with his

  state Complaint on January 21, 2020. See State Court Docket Sheet [ECF No. 1-2] at 3. The

  deadline for Home Depot to remove the case to federal court—30 days after it was served with the

  Complaint—was thus February 20, 2020. But Home Depot did not remove the case until February



  1
   The Defendant responded, see [ECF No. 6] (the “Response”), and the Plaintiff replied, see
  [ECF No. 9] (the “Reply”).
Case 0:20-cv-60380-RKA Document 24 Entered on FLSD Docket 06/04/2020 Page 2 of 10



  21, 2020—one day after the deadline had passed. See Notice of Removal [ECF No. 1].

          Home Depot now asks the Court to ignore the untimeliness of its removal. See Response

  at 4. In support, Home Depot submits an affidavit from its Paralegal, who attributes the delay to a

  “technical issue.” Id. at 2. According to the affidavit, on February 20, 2020—the very last day for

  Home Depot to remove the case—the Paralegal “was instructed” to file and serve Home Depot’s

  Notice of Removal in state and federal court. See Affidavit [ECF No. 6-2] ¶ 2. By that point, the

  Southern District of Florida had, for several months, been sending attorneys (like Home Depot’s)

  messages, reminding them to link their Pacer and CM/ECF accounts for the impending transfer to

  the District’s new electronic filing system, NextGen CM/ECF. See [ECF No. 9-1]. Time and again,

  these reminders warned Home Depot’s lawyers that their failure to link the accounts “will prevent

  online filing.” Id.

          Despite these warnings, Home Depot only “determined” that it had to link its accounts on

  February 20, 2020—the last day for it to remove this case. See Affidavit ¶ 3. On that day, then, its

  Paralegal tried to link the accounts and then entered the case information on CM/ECF, uploaded

  Home Depot’s removal documents, and paid the filing fee. Id. ¶¶ 4–6. Although Home Depot

  received an electronic receipt for having paid the filing fee, Home Depot never says that it received

  a Notice of Electronic Filing—a notification that is automatically sent to all parties of record

  whenever a document is filed on CM/ECF. See generally Southern District of Florida CM/ECF

  NextGen Administrative Procedures (“CM/ECF Procedures”) ¶¶ 1A, 3A.

          But, even after having waited until the last moment to remove the case—and despite having

  failed to take basic precautions to ensure that its documents were properly filed—Home Depot

  says that it was shocked when, on February 21, 2020 (the day after its removal deadline), CM/ECF

  notified its counsel that “[n]o initiating Document filed/attached” to its submission. See [ECF No.



                                                   2
Case 0:20-cv-60380-RKA Document 24 Entered on FLSD Docket 06/04/2020 Page 3 of 10



  6-2]. In other words, Home Depot had filed no documents. Id. Home Depot claims that, once it

  received this notification, it “contacted the Southern District of Florida and was informed that [the]

  CM/ECF account and Pacer account had not linked correctly, and the documents failed to attach

  to the new case.” See Affidavit ¶ 8.2 Home Depot then filed its removal documents successfully.

  See Notice of Removal. But, by then, it was too late.

                                              THE LAW

         To remove a case from state to federal court, a defendant must “file in the district court . . .

  a notice of removal.” See 28 U.S.C. § 1446(a). The notice of removal “shall be filed within 30

  days after the receipt by the defendant, through service or otherwise, of a copy of the initial

  pleading.” 28 U.S.C. § 1446(b)(1). The 30-day window of § 1446 is an “express statutory

  requirement for removal and the failure to comply ‘can fairly render the removal defective and

  justify remand.’” Ware v. Fleetboston Fin. Corp., 180 F. App’x 59, 62 (11th Cir. 2006) (quoting

  Snapper, Inc. v. Redan, 171 F.3d 1249, 1253 (11th Cir. 1999)); see also 28 U.S.C. § 1447(c)

  (providing that a plaintiff may move to remand a case “on the basis of any defect”).

                                              ANALYSIS

         Home Depot’s removal was untimely. Under § 1446(b), a defendant must file its notice of

  removal “within 30 days” of its receipt, “through service or otherwise,” of a copy of the plaintiff’s

  complaint. Home Depot received the Complaint, “through service,” on January 21, 2020. Its 30-




  2
    The briefing is somewhat ambiguous as to whether the account-linking issue actually caused the
  documents not to attach properly. That is, Home Depot never (specifically) denies that its counsel
  simply failed to attach the documents. But the Court will charitably read Home Depot’s briefing
  to mean that the documents did not attach to its initial filing because of a technical system issue
  rather than some human error.
                                                    3
Case 0:20-cv-60380-RKA Document 24 Entered on FLSD Docket 06/04/2020 Page 4 of 10



  day window thus expired on February 20, 2020.3 But Home Depot did not file its Notice of

  Removal until February 21, 2020—one day after the window had closed. Given this delay, which

  Home Depot does not—and cannot—dispute, its removal was untimely, and the case must be

  remanded. See, e.g., Countrywide Home Loans v. Warshaw, 2017 WL 7733545, at *1 (S.D. Fla.

  June 15, 2017) (“The Court concludes that Defendant’s removal is untimely. Therefore, this case

  must be remanded . . . .”).

         This simple conclusion—that Home Depot’s untimely removal must be remanded—is

  bolstered by the following three considerations.

         First, “[i]n construing a statute we must begin, and often should end as well, with the

  language of the statute itself.” Nesbitt v. Candler Cty., 945 F.3d 1355, 1358 (11th Cir. 2020)

  (quoting United States v. Steele, 147 F.3d 1316, 1318 (11th Cir. 1998) (en banc)). “[I]f the

  language at issue has a plain and unambiguous meaning, then that meaning controls, and the

  inquiry ends.” United States v. Nelson, 334 F. App’x 209, 211 (11th Cir. 2009); cf. A. SCALIA &

  B. GARNER, READING LAW: THE INTERPRETATION             OF   LEGAL TEXTS 69 (2012) (“The ordinary-

  meaning rule is the most fundamental semantic rule of interpretation.”).

         The text of the removal statute plainly and unambiguously requires that a notice of removal

  “shall be filed within 30 days” of the defendant’s receipt of the complaint. It does not say that the

  notice of removal may be filed in 30 days, that it shall be filed in 31 days, or even that it shall be

  filed within 30 days unless the removing party shows good cause or excusable neglect. “If

  Congress had wanted” to do any of these things, “it would have said so.” Fla. State Conference of

  N.A.A.C.P. v. Browning, 522 F.3d 1153, 1172 (11th Cir. 2008). Indeed, Congress has set out



  3
    Excluding the day of the event that triggers the 30-day period, counting every day (including
  Saturdays, Sundays, and legal holidays), and including the last day of the period, the deadline to
  remove was February 20, 2020. See FED. R. CIV. P. 6(a).
                                                     4
Case 0:20-cv-60380-RKA Document 24 Entered on FLSD Docket 06/04/2020 Page 5 of 10



  exceptions to remand in other circumstances. See, e.g., 28 U.S.C. § 1441 (providing that, in certain

  circumstances, “the district court shall remand the action . . . , unless the court finds that, for the

  convenience of parties and witnesses and in the interest of justice, the action should be retained”).

  But it has not done so here. Under the canon of expressio unius est exclusio alterius, this omission

  strongly suggests that Congress intended for the 30-day period in § 1446(b) to be anything but

  aspirational. See SCALIA & GARNER at 107–11 (discussing this canon).4

         Second, the Eleventh Circuit has frequently admonished lower courts to construe and apply

  the removal statute strictly. As the Eleventh Circuit has counseled, “[b]ecause removal jurisdiction

  raises significant federalism concerns, federal courts are directed to construe removal statutes

  strictly,” with all doubts resolved “in favor of remand to state court.” Univ. of S. Alabama v. Am.

  Tobacco Co., 168 F.3d 405, 411 (11th Cir. 1999); King v. Gov’t Employees Ins. Co., 579 F. App’x

  796, 800 (11th Cir. 2014) (“A defendant’s right to remove an action against it from state to federal

  court is created and defined by statute, and removal statutes are strictly construed.”); Allen v.

  Christenberry, 327 F.3d 1290, 1293 (11th Cir. 2003) (“[R]emoval statutes should be construed

  narrowly, with doubts resolved against removal.”); Countrywide Home Loans, 2017 WL 7733545,

  at *1 (“Like removal statutes generally, the time requirements imposed by the removal statute are

  to be strictly construed.” (internal quotation marks omitted)).5 By asking the Court to ignore the



  4
    Federal Rule of Civil Procedure 6(b) provides that, “[w]hen an act may or must be done within a
  specified time, the court may, for good cause, extend the time” in certain circumstances. But “Rule
  6(b) does not provide any authority to extend time periods established by statute—as opposed to
  those established by other federal rules or by court orders.” 1 Moore’s Federal Practice § 6.06(1)(a)
  (2020); see also Sherrod v. Breitbart, 720 F.3d 932, 938 (D.C. Cir. 2013) (“Every court to have
  considered this question has held that Rule 6(b) may be used only to extend time limits imposed
  by the court itself or by other Federal Rules, but not by statute.”); Harris Corp. v. Kollsman, Inc.,
  97 F. Supp. 2d 1148, 1151 (M.D. Fla. 2000) (holding that Rule 6(b) may not be used to extend the
  time to remove).
  5
    See also Henderson v. Washington Nat. Ins. Co., 454 F.3d 1278, 1284 (11th Cir. 2006) (“[F]or a
  federal court to interpose its judgment would fall short of the scrupulous respect for the
                                                    5
Case 0:20-cv-60380-RKA Document 24 Entered on FLSD Docket 06/04/2020 Page 6 of 10



  express statutory requirements of § 1446, Home Depot’s position would require the Court, at once,

  to infringe on state sovereignty while disregarding the delicate balance Congress has struck

  between federal and state courts. This the Court will not—and cannot—do.

         Third, courts routinely remand cases—like this one—because of a defendant’s failure to

  comply with the 30-day timeliness requirement. See, e.g., The Formula, Inc. v. Mammoth 8050,

  LLC, 2008 WL 60428 (S.D. Fla. Jan. 3, 2008); Golden v. Michaels Stores, Inc., 2020 WL 2027600

  (C.D. Cal. Jan. 8, 2020). In Formula, the defendant (like Home Depot here) filed its notice of

  removal one day late. Formula, 2008 WL 60428, at *2. After the plaintiff moved to remand the

  case, the defendant (as here) argued that “there [was] good cause to excuse” its delay. Id. In

  particular, the defendant explained that it had “erroneously calculated the thirty day time frame so

  as not to include November 23, 2007 (believing that the Court was closed the day after

  Thanksgiving).” Id. at *1. While the court recognized that the defendant’s error was

  “understandable,” it remanded the case anyway, explaining that it was “duty bound to strictly apply

  and enforce section 1446(b),” which “is an express statutory requirement for removal.” Id. at *1–

  2.

         Similarly, in Golden—whose facts were strikingly similar to the facts presented here—the

  defendant (Michaels) alleged that, on the day before its removal deadline, it had uploaded its notice

  of removal, paid its filing fee, and received an email confirming payment. Id. at *1. Days later,



  institutional equilibrium between the federal and state judiciaries that our federal system
  demands.”); Miedema v. Maytag Corp., 450 F.3d 1322, 1329 (11th Cir. 2006) (“[S]tatutory
  procedures for removal are to be strictly construed.” (quoting Syngenta Crop Prot., Inc. v. Henson,
  537 U.S. 28, 32 (2002))); Atl. Hosp. of Fla., LLC v. Gen. Star Indem. Co., 2010 WL 5313493, at
  *2 n.3 (S.D. Fla. Dec. 20, 2010) (“Because removal infringes upon state sovereignty and implicates
  central concepts of federalism, removal statutes must be construed narrowly, with all doubts
  resolved in favor of remand.”); 16 Moore’s Federal Practice § 107.03 (2020) (“Although providing
  a federal forum is the goal of removal, the effect of removal is to deprive the state court of an
  action properly within its jurisdiction, which raises federalism concerns.”).
                                                   6
Case 0:20-cv-60380-RKA Document 24 Entered on FLSD Docket 06/04/2020 Page 7 of 10



  however, Michaels noticed that its notice of removal had never actually appeared on the docket.

  Id. The court rejected Michaels’ contention that its removal should be treated as timely due to a

  mere “system filing error.” Id. As the court noted, Michaels “would have received a Notice of

  Electronic Filing had the Notice of Removal been properly uploaded,” and “[t]he fact that [it] did

  not receive a Notice of Electronic Filing should have put [Michaels] on alert . . . that the Notice of

  Removal was not properly filed.” Id. at *2. As Charlong points out, see Reply at 2, the same is true

  here: Home Depot never received a Notice of Electronic Filing—and that fact alone should have

  alerted Home Depot that its initial “filing” had been unsuccessful.

         Ultimately, this result is unsurprising. Beyond Formula and Golden, federal courts

  routinely remand untimely removals—even when the removing party misses the deadline by

  “only” one day. See, e.g., Alvarado v. JPMorgan Chase Bank, N.A., 2017 WL 7796334, at *2 (S.D.

  Fla. Apr. 12, 2017) (remanding a case removed one day late); Siddle v. Wal-Mart Stores, Inc.,

  2008 WL 2789294, at *2 (S.D. Ill. July 18, 2008) (same); May v. Johnson Controls, Inc., 440 F.

  Supp. 2d 879, 884 (W.D. Tenn. 2006) (same); Rolison v. St. Paul Fire & Marine Ins. Co., 2006

  WL 8437895, at *3 (S.D. Ala. May 15, 2006) (same). And even when the removing party claims

  that its delay was caused by “technical issues” on CM/ECF. See, e.g., Guerra v. Fry’s Food Stores

  of Arizona, Inc., 2016 WL 1089744, at *6 (D. Ariz. Mar. 21, 2016) (remanding a case, even when

  the defendant claimed its delay was due to a “technical failure,” and counseling attorneys to “never

  plan to file a time-jurisdictional document on the last day” because “[t]here is no time for anything

  to go wrong and still be fixed”); Univ. of Cincinnati v. Benz Eng’g Co., 2008 WL 5378352, at *3

  (S.D. Ohio Dec. 22, 2008) (remanding a case, even where the defendant claimed its delay was due

  to a “technical failure,” and noting that the true issue was that “counsel waited until the last minute

  to attempt to electronically file a case-initiating document”).



                                                    7
Case 0:20-cv-60380-RKA Document 24 Entered on FLSD Docket 06/04/2020 Page 8 of 10



         In the face of all this—the clear statutory mandate, the presumption in favor of remand,

  and the long line of decisions remanding cases just like this one—Home Depot has provided the

  Court with nothing but its unsupported plea to treat as timely its untimely removal. See generally

  Response. Notably, Home Depot cites to absolutely no decision, local rule, statute, or other

  authority that might justify the relief it seeks. Id. As a result, Home Depot has probably waived

  any argument it could have made for its position. See Hamilton v. Southland Christian Sch., Inc.,

  680 F.3d 1316, 1319 (11th Cir. 2012) (“[T]he failure to make arguments and cite authorities in

  support of an issue waives it.”).

         Nonetheless, in the interest of fairness, the Court has reviewed the relevant authorities in

  search of some argument Home Depot could have made. The closest the Court has found is the

  Second Circuit’s decision in Phoenix Global Ventures, LLC v. Phoenix Hotel Associates, Ltd., 422

  F.3d 72 (2d Cir. 2005). There, the court considered the closely-related rule that a plaintiff must file

  a motion to remand within 30 days of removal. Id. at 74 (citing 28 U.S.C. § 1447(c)). On the 30th

  day, the plaintiff twice attempted to file its motion to remand. Id. Although the ECF system

  rejected both filings—because they failed to meet the ECF system’s requirements—the plaintiff

  did not realize that its filing had not been docketed until after the 30-day window had closed. Id.

  The Second Circuit treated the untimely motion to remand as timely, reasoning that, while the

  district court could not extend the removal statute’s mandatory 30-day timeline, the district court

  could “excuse [the plaintiff’s] failure to comply with the ECF system requirements and thus deem

  the motion made at the time when, but for this noncompliance, the motion would have been

  made”—if strict application of those requirements would be “unjust.” Id. at 76.

         Phoenix does not alter the result here. First, the Second Circuit’s holding is not binding on

  this Court, and the Court has found no similar Eleventh Circuit authority that would permit the



                                                    8
Case 0:20-cv-60380-RKA Document 24 Entered on FLSD Docket 06/04/2020 Page 9 of 10



  Court to treat as timely an otherwise-untimely removal. To the contrary, the Second Circuit’s view

  that otherwise-untimely removals could be deemed timely by a court’s liberal application of its

  own local rules or ECF procedures would subvert the Eleventh Circuit’s persistent exhortations

  that the removal statute be interpreted strictly and in favor of remand. See, e.g., Russell Corp. v.

  Am. Home Assur. Co., 264 F.3d 1040, 1050 (11th Cir. 2001) (noting that “bright line limitations

  on federal removal jurisdiction . . . are an inevitable feature of a court system of limited jurisdiction

  that strictly construes the right to remove”).

          Second, even if Phoenix were applicable here, there is nothing “unjust” about remanding

  this case, when Home Depot—with experienced and knowledgeable counsel—waited until the

  very last moment to file its Notice of Removal and apparently ignored the fact that it never received

  a Notice of Electronic Filing.6 Indeed, unlike in Phoenix, Home Depot never says that it “was

  assured” that its filing had been successful—nor could it.7 Moreover, unlike Phoenix—where the

  presumption in favor of remand inclined the court, in a close call, towards the plaintiff—that same

  presumption militates in the opposite direction here.8 Even under the Second Circuit’s approach,

  then, Home Depot has not established the kinds of “exceptional circumstances” that would support




  6
    Courts in the Second Circuit have recognized that, in most cases, a party can rest assured that its
  papers have been filed when it receives a Notice of Electronic Filing. See, e.g., Corley v. Spitzer,
  2015 WL 127718, at *3 (S.D.N.Y. Jan. 7, 2015) (“Courts in the Southern District of New York
  routinely decline to consider motions to be untimely based on a failed ECF filing, particularly
  where a NEF was generated upon an original, timely filing.” (citations omitted)). The converse of
  that principle—dispositive here—is that failing to receive a Notice of Electronic Filing ought to
  put a party on notice that its document was not properly filed.
  7
     In fact, this District’s CM/ECF Procedures explicitly “caution[]” parties that, “in some
  circumstances, the Court lacks the authority to grant an extension of time to file,” and so counsel
  “are strongly encouraged to file documents in advance of filing deadlines and during regular
  business hours.” See CM/ECF Procedures ¶ 3H(4).
  8
    The district court in Phoenix was clear that it “resolve[d] all doubts in favor of Phoenix Global,
  the party seeking remand.” Phoenix Glob. Ventures, Inc. v. Phoenix hotel Assocs., Ltd., 2004 WL
  2360033, at *5 (S.D.N.Y. Oct. 19, 2004).
                                                     9
Case 0:20-cv-60380-RKA Document 24 Entered on FLSD Docket 06/04/2020 Page 10 of 10



   its request here. See Scantek Med., Inc. v. Sabella, 2008 WL 2518619, at *3 (S.D.N.Y. June 24,

   2008).

                                            *    *      *

            Accordingly, the Court hereby

            ORDERS and ADJUDGES that the Plaintiff’s Motion to Remand [ECF No. 4] is

   GRANTED. This case is REMANDED to the 17th Judicial Circuit in and for Broward County,

   Florida. The Clerk of Court shall CLOSE this case. Any pending deadlines are TERMINATED.

   Any other pending motions are DENIED as moot.

            DONE AND ORDERED in Fort Lauderdale, Florida, this 3rd day of June 2020.




                                                     __________________________________
                                                     ROY K. ALTMAN
                                                     UNITED STATES DISTRICT JUDGE

   cc:      counsel of record




                                                10
